ON MOTION FOR REHEARING.
LATTIMORE, Judge.
Responding to the propositions advanced in appellant’s motion for rehearing, — we are of opinion that if three parties steal property and thereafter another receives or acquires same from them in such manner as to make out the offense of receiving and concealing stolen property,— it would be sufficient to allege in the indictment that said property was received from one or more of the takers. Appellant’s contention in his motion for rehearing that there was a variance because the testimony showed that the property was taken by three thieves and by them jointly delivered to him, — when the indictment alleged that the property was receivd from one of said parties, — is not sound.
There was abundant testimony that the property received by appellant from Vidauri, et al. was of the value of more than fifty dollars.
The motion for rehearing will be overruled.

Overruled.